Citation Nr: 0716655	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-32 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for degenerative 
changes of the right great toe, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1977 to January 
1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record permits the reopening of the claim for 
service connection for a bilateral knee disorder, it finds 
that additional development is warranted with respect to this 
issue.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a knee disorder was denied in a May 2000 rating decision 
that was not appealed.

2.  The evidence submitted since the May 2000 rating decision 
pertinent to the claim for service connection for a bilateral 
knee disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's low back strain is manifested by symptoms 
in an unexceptional disability picture that are productive of 
not more than moderate limitation of motion and pain; forward 
flexion of the lumbar spine is in excess of 30 degrees and 
ankylosis of the entire thoracolumbar spine is not shown.

4.  The veteran's degenerative changes of the right great toe 
are manifested by symptoms of limited motion in an 
unexceptional disability picture.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied an application 
to reopen a claim for service connection for a knee disorder, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2006).

2.  New and material evidence has been submitted since the 
May 2000 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2006).

3.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 4.40, 4.45, 
4.59, 5235-5243 (2006).

4.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right great toe have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his increased rating claims.  In addition, since 
the Board has determined that the evidence supports the 
reopening of the veteran's claim for service connection for a 
bilateral knee disorder, any lack of notice and/or 
development under the VCAA as to this claim cannot be 
considered prejudicial to the veteran.  Moreover, now that 
his claim is reopened, it is being remanded for further 
evidentiary development.

As for the increased rating claims, in a letter dated in May 
2002, the veteran was advised of the evidence necessary to 
substantiate his claims for increased ratings, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter was 
again provided in September 2005.  Id.  

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the May 2002 and September 2005 VCAA notice letters 
did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also been afforded appropriate VA 
examinations to ascertain the nature and severity of his 
service-connected disabilities, and he has not indicated any 
intention to provide any additional evidence in support of 
his claims.  Consequently, based on all of the foregoing, the 
Board finds that no further notice and/or development is 
required as to these claims under the VCAA.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Bilateral Knee 
Disorder

The record reflects that the original claim for service 
connection for a knee disorder was denied by an October 1986 
rating decision, at which time the RO found that there was no 
evidence of any pathology of the knee.  Thereafter, following 
the submission of an application to reopen the claim in March 
1999, a May 2000 rating decision denied the claim, noting 
that there was still no medical evidence of a knee disability 
or a causal connection between current knee disability and 
service.  The veteran was notified of his right to appeal 
that decision in May 2000.  The veteran did not file a timely 
notice of disagreement with that rating decision and 
accordingly, the May 2000 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the veteran's claim for service connection for a 
bilateral knee disorder may only be reopened if new and 
material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the May 2000 rating decision, new and material evidence would 
consist of evidence of current knee disability and/or 
evidence linking such disability to the veteran's active 
service. 

In this regard, additional evidence received since the May 
2000 rating decision consists of the veteran's statements and 
testimony, and additional VA treatment and examination 
records, which include an April 2003 impression of chronic 
musculoskeletal symptoms and a recommendation that the 
veteran continue to use braces for his legs.  Treatment 
records further indicate that the veteran was fitted with a 
large wraparound hinged right knee brace in September 2006.

Since the May 2000 rating decision denied the claim in part 
on the basis of a lack of showing of any current knee 
disability, the Board finds that the April 2003 medical 
finding of chronic symptoms warranting the use of leg braces 
and a hinged right knee brace in September 2006 was not 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a bilateral knee 
disorder is reopened.


III.  Service-Connected Low Back Strain

The history of this disability shows that service connection 
for low back strain was granted by the May 2000 rating 
decision, with a 10 percent rating assigned effective from 
January 1986.  The rating was assigned for characteristic 
pain on motion pursuant to former Diagnostic Code 5295, which 
related to lumbosacral strain.  A September 2002 rating 
action then increased the rating to 20 percent, effective 
from February 2002, finding that May 2002 VA examination 
findings now supported a 20 percent rating for muscle spasms 
under former Diagnostic Code 5295 or moderate loss of motion 
(flexion to 40 degrees) under former Diagnostic Code 5292.  

VA outpatient records for the period of June 2002 to October 
2003 reflect complaints of low back pain in June 2002.  In 
July 2002, examination of the low back revealed no muscle 
spasm or sciatic notch tenderness.  The impression included 
chronic low back pain associated with degenerative joint 
disease (DJD) and musculoskeletal factors.  August 2002 
electromyogram (EMG) and nerve conduction velocity (NCV) were 
negative for peripheral neuropathy or lower extremity 
radiculopathy.  In December 2002, it was noted that the 
veteran presented with a history of chronic low back pain 
with exacerbation over the previous two days without 
neurological symptoms.  Some paraspinal muscle spasm was 
noted in September 2003.  

VA examination in February 2004 revealed mild spasms of the 
lumbar spine region.  Forward flexion was from 0 to 60 
degrees, extension was from 0 to 20 degrees, lateral rotation 
was from 0 to 20 degrees, and lateral flexion was from 0 to 
20 degrees.  The impression included sprain/strain of the 
lower back with range of motion as described above.  The 
examiner commented that there was no evidence of reduction in 
endurance.  It was also noted that the veteran was prone for 
fluctuations in the severity of his condition, but that it 
was not possible for the examiner to predict the amount of 
dysfunction during exacerbations.  Further medical 
examination findings were requested but were not obtained due 
to the veteran's failure to report for a scheduled 
examination.

VA treatment records reflect that in March 2005, the veteran 
complained that his entire back hurt.  

November 2006 VA examination revealed that the veteran 
complained of daily back pain.  He denied any incapacitating 
episodes over the previous 12 months and had no history of a 
hospitalization for surgery.  He also denied any leg or foot 
weakness but claimed that he spent 3-4 days each week in bed 
due to back problems.  There were no abnormal spinal 
curvatures.  There was no finding of any muscle atrophy.  
Ankle jerks were 2+ bilaterally and there was no ankylosis.  
Active flexion was from 0 to 85 degrees, with pain beginning 
at 85 degrees.  Passive flexion was from 0 to 90 degrees with 
pain beginning at 85 degrees.  There was pain on repetitive 
use but no additional loss of use with that pain.  Active 
extension was from 0 to 25 degrees, with pain beginning at 25 
degrees.  Passive extension was from 0 to 30 degrees, with 
pain beginning at 30 degrees.  There was pain on repetitive 
use but no additional loss of use with that pain.  Lateral 
flexion and rotation was to 25 degrees bilaterally with pain 
beginning at 25 degrees, and while there again was pain on 
repetitive use, there was no additional loss of use with 
pain.  November 2006 VA X-rays of the lumbar spine were 
interpreted to reveal degenerative disc and facet disease at 
multiple levels.  The overall diagnosis was DJD of the low 
back-low back pain, a combination of mild DJD and muscular-
skeletal back strain, and no evidence of radiculopathy.

At the veteran's hearing before the Board in January 2007, 
the veteran testified that his biggest problem with his back 
was pain, and that he had been unable to get out of bed four 
to five times each month for durations of one day to as much 
as a week.  (transcript (T.) at pp. 11-12).  He also believed 
that a doctor had prescribed bed rest for him for time 
periods of as much as one week approximately five or six 
times over the last three years (T. at p. 13).  His pain 
covered the entire spine (T. at p. 14).  He also complained 
of pain radiating into his lower extremities (T. at p. 15).

As was noted previously, the veteran currently is rated at 20 
percent for findings of muscle spasm under former Diagnostic 
Code 5295 or, alternatively, for moderately limited motion 
under former Diagnostic Code 5292.

Prior to September 2003, Diagnostic Code 5295 provided a 
maximum rating of 40 percent for severe lumbosacral strain 
that was manifested by listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or for narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and former Diagnostic 
Code 5292 provided a maximum rating of 40 percent for severe 
limitation of motion of the lumbar spine.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293 and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  However, the Board does not find that 
these Codes provide any basis to award a rating higher than 
20 percent.  While the Board is in agreement with the 
application of former Diagnostic Codes 5292 and 5295, neither 
of these Codes results in a higher rating based on the 
results of VA examinations in 2002, 2004, and 2007.  More 
specifically, although May 2002 VA examination revealed 
flexion to 40 degrees, flexion was noted to be to 60 degrees 
in February 2004, and was almost full at the time of the 
November 2006 VA examination.  In addition, while there 
continues to be at least some limited motion with arthritic 
changes, it is not nearly to the extent contemplated for 
severe lumbosacral strain under former Diagnostic Code 5295.  
The Board would also note that under former Diagnostic Code 
5293, the next higher rating of 40 percent required severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief, and the highest rating of 60 percent was 
provided for pronounced intervertebral disc syndrome 
manifested by symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  Here, while the record does demonstrate periodic 
clinical findings consistent with muscle spasm and subjective 
complaints of radiculopathy, August 2002 diagnostic studies 
did not substantiate radiculopathy, there is no evidence of 
the absence of ankle jerk, no evidence of muscle atrophy, and 
the most recent VA examiner did not find any evidence of 
radiculopathy.  Consequently, the Board finds that a 
preponderance of the evidence is against entitlement to a 
rating for this disorder in excess of 20 percent under former 
Diagnostic Code 5293.

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under either former Diagnostic 
Codes 5292, 5293, or 5295, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to a higher rating.  
In this regard, the Board finds that the August 2002 
revisions also do not provide a basis for a higher rating.  
Those criteria rate intervertebral disc syndrome either on 
the basis of incapacitating episodes or by combining chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Here, there is no medical 
evidence of incapacitating episodes that have been shown to 
require periods of bed rest prescribed and treated by a 
physician (even if the Board were to accept the veteran's 
statements as sufficient evidence of bed rest prescribed by a 
physician, he has not characterized incapacitating episodes 
of a duration that would be consistent with a 40 percent or 
higher rating under the new criteria), and the veteran's 
orthopedic disability may be assessed at 20 percent based on 
limitation of motion that is mechanical in nature.  In 
addition, while there is diagnostic evidence of disc disease, 
there is little objective clinical evidence of neurological 
impairment to match the veteran's complaints of 
radiculopathy.  Thus, the Board finds there is no basis to 
assign a compensable rating for impairment of the veteran's 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a 30 percent rating would be available for 
forward flexion limited to 30 degrees or less, but such 
limitation is clearly not shown.  Similarly, a higher rating 
would be permitted for ankylosis of the lumbar spine, but 
ankylosis of the entire lumbar spine is not indicated.  
Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and the Board finds that for the same reasons 
noted above, a higher rating would not be warranted based on 
incapacitating episodes.

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected lumbar spine disability.

The Board also cannot conclude that the disability picture as 
to the veteran's low back disorder is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  Although the Board fully recognizes that the 
veteran maintains that his back problem precludes steady 
employment, the record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


IV.  Service-Connected Degenerative Changes of the Right 
Great Toe

The history of this disability shows that service connection 
for degenerative changes of the right great toe was granted 
by the October 1986 rating decision, with a 10 percent rating 
assigned effective from January 1986.  The rating was 
assigned for mild, symptomatic, degenerative arthritis of the 
first tarsal-metatarsal joint of the right great toe under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

VA examination in May 2002 revealed that the veteran claimed 
to be unable to move the proximal portion of the great big 
toe on the right.  Examination of the right toe demonstrated 
the inability to move the metatarsal phalangeal joint of the 
right toe.  There was also pain and mild hallux deformity.  
The diagnosis included no range of motion of the proximal 
portion of the right great toe.  X-rays of the toe were 
interpreted to reveal traumatic degenerative changes.  

VA treatment records from April 2003 note that the veteran's 
current problems included a degenerated great toe.  It was 
further noted that a bone was separated in the right great 
toe.  

February 2004 VA examination revealed that the veteran 
continued to complain of pain in the right big toe.  
Examination of the right big toe indicated tenderness at the 
base of the right big toe, and there was no instability of 
the toe joint.  The diagnosis included DJD of the big toe.  
The examiner commented that there was no evidence of 
reduction in endurance.  The examiner further commented that 
the veteran was prone for fluctuations in the severity of his 
conditions, but that it was not possible to predict the 
amount of dysfunction during exacerbations.  

VA treatment records from March 2005 revealed mild erythema 
and mild tenderness on the lateral aspect of the right great 
toe.  

At the veteran's hearing before the Board in January 2007, 
the veteran testified that while it had been recommended that 
the veteran right great toe should be amputated, the veteran 
stated that he was not prepared to have that done at this 
time (T. at p. 7).  It had been a while since he had been 
evaluated for this disability by VA, and the veteran believed 
that this problem had worsened over the last five years (T. 
at p. 7).  

Based on the evidence of record, there is little, if any, 
movement in the veteran's right great toe, there are X-ray 
findings of arthritis, and the veteran consistently complains 
of right great toe pain.  The RO has found that the veteran 
is entitled to a 10 percent rating for arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board 
does not find that a higher rating is warranted under these 
Diagnostic Codes as there is no X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

Since the criteria for arthritis do not provide any basis for 
an increased rating, the Board has considered whether any 
potentially applicable diagnostic criteria for the foot may 
provide a basis for an increased rating.  In this regard, the 
Board would initially note that as a foot disability has not 
been formally adjudicated as secondary to the veteran's 
service-connected right great toe, there is currently no 
basis to apply 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, or 5284 (2006).  In addition, while the pain 
associated with the veteran's right first metatarsal and 
hallux valgus may warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 for metarsalgia or 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 for severe hallux valgus, if equivalent 
to amputation of the great toe, the maximum rating available 
under these Codes is 10 percent, and the veteran is already 
in receipt of a 10 percent rating.  The Board also finds that 
the veteran's pain already provides the basis for his current 
rating under Diagnostic Code 5010, so to provide an 
additional 10 percent rating for pain under either Diagnostic 
Code 5279 or 5280 would be prohibited as pyramiding.  
Although the Board has also considered whether pain on use 
would justify an increased rating under 38 C.F.R. §§ 4.40, 
4.45, and 4.59, since that pain has already been considered 
for the current 10 percent rating, the Board finds that there 
is no additional noncompensated pain that would entitle the 
veteran to an even higher rating for loss of functional use 
due to pain.

The Board has also considered the possibility of a higher 
rating for malunion or nonunion of the tarsal or metatarsal 
bone under 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2006), 
but finds that while there is reference to a separated bone 
in the right great toe, there is no X-ray or clinical finding 
of malunion or nonunion of the right great tarsal or 
metatarsal.  Thus, a higher rating under Diagnostic Code 5283 
is also not warranted.

Finally, the Board finds that a higher rating is also not 
warranted under 38 C.F.R. § 3.321, since the Board is unable 
to conclude that the disability picture as to the veteran's 
degenerative changes of the right toe is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected degenerative changes of the right great 
toe.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened.

Entitlement to a rating in excess of 20 percent for low back 
strain is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right great toe is denied.


REMAND

Having determined that the April 2003 and September 2006 
medical findings required the reopening of the claim for 
service connection for a bilateral knee disorder, the Board's 
further review of the record reflects that there is also 
evidence of treatment and evaluation for knee problems during 
service.  Consequently, the Board finds that the veteran 
should be afforded a new VA examination to determine whether 
it is at least as likely as not that any current knee 
disorder is related to service, or in the case of arthritis, 
to a period of one year following service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination by an 
appropriate physician to determine the 
nature and etiology of any current knee 
disorder.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner 
should be requested to state whether it 
is at least as likely as not (50 
percent probability or more) that any 
current knee disorder was initially 
manifested during service or is 
otherwise related to the veteran's 
period of active service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for a bilateral knee disorder 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


